Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 24, 2016

The Court of Appeals hereby passes the following order:

A17D0021. DAVID TYRONE FORDHAM v. GEORGIA DEPARTMENT OF
    HUMAN RESOURCES EX REL. TIA ROCHELLE COOK.

      In March 2008, David Tyrone Fordham was ordered to pay child support for
his minor child pursuant to a final default order. The trial court denied Fordham’s
motion to set aside the default order and motion for reconsideration of the order
denying his motion to set aside the default order.1 Fordham then filed a second
motion to set aside the default order for support, which the trial court denied on June
14, 2016. On August 5, 2016, Fordham filed this application for discretionary appeal.
We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 52 days after entry of the order being
appealed, it is untimely, and we lack jurisdiction to consider it.2 Accordingly, this


      1
         Fordham filed a motion for an extension of time to file an application for
discretionary appeal from the 2014 order denying his motion for reconsideration of
the trial court’s denial of his motion to set aside the default order, which this Court
denied. See Fordham v. Dept. of Human Resources, Case No. A14E0020 (decided
April 3, 2014).
      2
       In his application, Fordham also seeks discretionary appeal of the trial court’s
order granting a motion for contempt entered June 7, 2016. Fordham has not
provided a copy of such an order with his application. Regardless, Fordham’s
application is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                          08/24/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




application would be untimely as to any June 7, 2016 order.